                Case 4:20-cv-00266-RM Document 30 Filed 03/22/21 Page 1 of 4




     Stuart C. Gillespie (CO Bar No. 42861) (admitted pro hac vice)
 1   EARTHJUSTICE
 2   633 17th Street, Suite 1600
     Denver, CO 80202
 3   (303) 996-9616
 4   sgillespie@earthjustice.org

 5   Janette K. Brimmer (WA Bar No. 41271) (admitted pro hac vice)
     EARTHJUSTICE
 6   810 Third Avenue, Suite 610
 7   Seattle, WA 98104
     (206) 343-7340
 8   jbrimmer@earthjustice.org
 9
     Counsel for Pascua Yaqui Tribe, Quinault Indian Nation,
10   Menominee Indian Tribe of Wisconsin, Tohono O’odham
     Nation, Fond du Lac Band of Lake Superior Chippewa,
11   and Bad River Band of Lake Superior Chippewa
12
                           UNITED STATES DISTRICT COURT
13                     FOR THE DISTRICT OF ARIZONA AT TUCSON
14
     PASCUA YAQUI TRIBE; QUINAULT
15   INDIAN NATION; FOND DU LAC BAND                  Case No. 4:20-cv-00266-RM
     of LAKE SUPERIOR CHIPPEWA;
16   MENOMINEE INDIAN TRIBE of                        Assigned Judge: Rosemary Márquez
17   WISCONSIN; TOHONO O’ODHAM
     NATION; and BAD RIVER BAND OF                    NOTICE OF SUPPLEMENTAL
18   LAKE SUPERIOR CHIPPEWA,                          INFORMATION FOR PLAINTIFFS’
                                                      RESPONSE IN OPPOSITION TO
19
                                       Plaintiffs,    MOTION FOR STAY
20         v.
21   UNITED STATES ENVIRONMENTAL
22   PROTECTION AGENCY; ANDREW
     WHEELER, in his official capacity as
23   Administrator of the United States
     Environmental Protection Agency; UNITED
24
     STATES ARMY CORPS OF ENGINEERS;
25   and R.D. JAMES, in his official capacity as
     Secretary of the Army for Civil Works,
26
27                                   Defendants.

28
                                                -1-
              Case 4:20-cv-00266-RM Document 30 Filed 03/22/21 Page 2 of 4




 1          Plaintiffs Pascua Yaqui Tribe, Quinault Indian Nation, Fond du Lac Band of Lake
 2   Superior Chippewa, Menominee Indian Tribe of Wisconsin, Tohono O’odham Nation,
 3   and Bad River Band of Lake Superior Chippewa (the “Tribes”) hereby file this Notice of
 4   Supplemental Information in support of the Tribes’ Opposition to Defendants’ Motion to
 5   Stay this case (the “Motion”). The Tribes filed their brief in opposition to the Motion on
 6   March 4, 2021 at which time the Tribes provided the court with information concerning
 7   application of the Navigable Waters Protection Rule (the “Rule”) that is the subject of
 8   this case. See, Dkt. No. 26, attachments 1 and 2.
 9          This Notice provides the court with additional new information that is directly
10   relevant to the Motion under consideration and concerns application of the Rule by
11   defendant U.S. Army Corps of Engineers (the “Corps”) to exclude waters from the
12   protections of the Clean Water Act. The additional information provided with this Notice
13   was not known to the Tribes at the time the Tribes filed their Opposition to the Motion.
14          First, the Tribes recently became aware of information compiled by the U.S.
15   Environmental Protection Agency (“EPA”) demonstrating ongoing jurisdictional
16   determinations regarding waters of the United States protected by the Clean Water Act.
17   See EPA, Clean Water Act Approved Jurisdictional Determinations,
18   https://perma.cc/WZN8-BV9A (“EPA AJDs”) (data as of Mar. 17, 2021). 1 The EPA data
19   shows that over 90% of the jurisdictional determinations made by the Corps under the
20   Rule have resulted in a “nonjurisdictional” determination meaning the water in question
21   is not regulated under the Rule’s unduly narrow interpretation of the Clean Water Act.
22          Second, the Tribes recently learned, through an E&E News story published on
23
     1
       The Tribes learned about this information on March 18, 2021, when the Southern
24   Environmental Law Center (“SELC”) filed a brief asking to lift the stay of their challenge
25   to the Rule in the U.S. District Court in the District of South Carolina, Case No. 2:20-cv-
     01687-BHH, Dkt. No. 112. SELC cited to EPA’s data at page 6 of that brief. The EPA
26   data can be downloaded in spreadsheet form from https://watersgeo.epa.gov/cwa/cwa-
27   JDS/.

28
                                                 -2-
              Case 4:20-cv-00266-RM Document 30 Filed 03/22/21 Page 3 of 4




 1   March 19, 2021, 2 that the Corps is processing requests for jurisdictional determinations
 2   on the fastest pace it has achieved since at least 2016. Since finalizing the Rule in June
 3   2020, the Corps has made 5,300 jurisdictional determinations according to the Corps’
 4   data, which was obtained by E&E News and presented in its story. Of the 55,519 waters
 5   reviewed in those determinations, the Corps determined more than 40,000 waters—
 6   approximately 72%—did not meet the requirements for regulatory protections under the
 7   Rule.
 8
     DATED: March 22, 2021                             s/ Janette K. Brimmer
 9                                                     Janette K. Brimmer, WSBA # 41271
10                                                     EARTHJUSTICE
                                                       810 Third Avenue, Suite 610
11                                                     Seattle, WA 98104
12                                                     (206) 343-7340
                                                       jbrimmer@earthjustice.org
13
                                                       Stuart C. Gillespie, CO # 42861
14                                                     EARTHJUSTICE
15                                                     633 17th Street, Suite 1600
                                                       Denver, CO 80202
16                                                     (303) 996-9616
                                                       sgillespie@earthjustice.org
17
18                                                     Counsel for Pascua Yaqui Tribe,
                                                       Quinault Indian Nation, Fond du Lac
19                                                     Band of Lake Superior Chippewa,
20                                                     Menominee Indian Tribe of Wisconsin,
                                                       Tohono O’odham Nation, and Bad River
21                                                     Band of Lake Superior Chippewa
22
23
24   2
      See E&E News, Exclusive: Trump rule imperils 70% of U.S. Waterways (Mar. 19,
25   2021) (attached as Ex. 1). A copy of the E&E News story is attached as Exhibit 1 to this
     Notice for the Court’s convenience. The story is also available online at
26   https://www.eenews.net/greenwire/2021/03/19/stories/1063727993?utm_campaign=editi
27   on&utm_medium=email&utm_source=eenews%3Agreenwire.

28
                                                 -3-
              Case 4:20-cv-00266-RM Document 30 Filed 03/22/21 Page 4 of 4




 1                               CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on this 22nd day of March, 2021, I electronically filed the
 4   foregoing NOTICE OF SUPPLEMENTAL INFORMATION FOR PLAINTIFFS’
 5   RESPONSE IN OPPOSITION TO MOTION FOR STAY with the Clerk of the District
 6   Court using the CM/ECF system, which will send notice of this filing by e-mail to all
 7   counsel of record.
 8
     Daniel Pinkston, CO #11423
 9   999 18th Street,
10   South Terrace, Suite 370,
     Denver, CO 80202
11   daniel.pinkston@usdoj.gov
12   Phone: (303) 844-1804
     Facsimile: (303) 844-1350
13
     Attorney for Defendants
14
15                                            s/ Janette K. Brimmer
                                              Janette K. Brimmer
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -4-
